DETAILED ACTION
The Office acknowledges the Applicant’s response and amendments filed 27 May 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-8, 10, 12-13, 15-16 and 18-19 are allowed.
The following is an examiner’s statement of reasons for allowance.  The prior art fails to disclose or make obvious the Applicant’s claimed invention including the following features:
one end of the guide surface of the shaper is connected to a bottom plate comprising a front bottom plate and a rear bottom plate, and the front bottom plate and the rear bottom plate are respectively composed of two sub bottom plates that each have a same structure; and
the front bottom plate and the rear bottom plate are respectively connected to a width adjustment device, and the width adjustment device adjusts distances between different sub bottom plates in the front bottom plate and the rear bottom plate by using a leadscrew and slide block mechanism, and thereby adjusts a width of the bottom plate.
left and right parts of the leadscrew are threaded in different directions, and are respectively engaged with the slide blocks, such that when the leadscrew rotates clockwise or counterclockwise, the slide blocks are driven to move toward each other or away from each other; 
the slide blocks are respectively connected to sub bottom plates of the bag maker by bottom plate fixing blocks, whereby the sub bottom plates of the bag maker move toward or away from each other
The combinations of the claimed limitations are novel and found to be allowable over the prior art.  The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694. The examiner can normally be reached M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW M TECCO/Primary Examiner, Art Unit 3731